                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:20-CV-330-M


JUDSON WITHAM,                                  )
                                                )
                       Plaintiff,               )             ORDER
                                                )
               V
                                                )
TERRENCE BOYLE, ET AL,                          )
                                                )
                       Defendants.
                                                )

       This matter is before the Court on the deficiency order entered by United States

Magistrate Judge Robert B. Jones, Jr. [DE-3.] The order noted several deficiencies in Plaintiffs

filing and gave Plaintiff fourteen (14) days, until July 7, 2020, to remedy those deficiencies. The

order also warned Plaintiff that failure to correct the deficiencies "may result in the dismissal of

this action without prejudice for failure to prosecute." [DE-3.] Rule 41(b) of the Federal Rules

of Civil Procedure authorizes the Court to dismiss an action for failure to prosecute.

       Plaintiff has filed nothing further in this action and has not corrected any of the noted

deficiencies. Therefore, this matter is hereby DISMISSED WITHOUT PREJUDICE for failure

to prosecute. The Clerk is directed to close the case.
                                      ~
       SO ORDERED, this the         jg_ day of July, 2020.


                                                     2L£1t&~s :IL
                                                         RICHARD E. MYERS II
                                                         UNITED STATES DISTRICT JUDGE




           Case 5:20-cv-00330-M Document 4 Filed 07/10/20 Page 1 of 1
